            Case 1:20-cv-00646-RP Document 45 Filed 06/21/21 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 DOUBLE T INTERESTS, LLC,                   §
     Plaintiff,                             §
                                            §
 v.                                         §     CIVIL ACTION NO. 1:20-CV-646-RP
                                            §
 CITY OF AUSTIN,                            §
       Defendant.                           §
                                            §
                                            §

             STIPULATION OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff Double T. Interests, LLC and Defendant City of Austin file this

stipulation of dismissal under Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       1.      Plaintiff is Double T Interests, LLC; Defendant is City of Austin.

       2.      Plaintiff filed an Original Petition, Cause No. D-1-GN-20-000899 in the

250th Judicial District Court, Travis County, Texas on February 13, 2020.

       3.       Defendant City of Austin filed a Notice of Removal to remove the action

to the United States Court for the Western District on June 19, 2020.

       4.      Plaintiff moves to dismiss the suit without prejudice.

       5.      Defendant City of Austin, who has answered, agrees to the dismissal.

       6.      This case is not a class action under Federal Rule of Civil Procedure 23,

a derivative action under Rule 23.1, or an action related to an unincorporated

association under Rule 23.2.

       7.      This case is not governed by any federal statute that requires a court

order for dismissal of the case.

       8.      A receiver has not been appointed in this case.



Joint Stipulation of Dismissal                                                      Page 1
            Case 1:20-cv-00646-RP Document 45 Filed 06/21/21 Page 2 of 2



       9.      This dismissal is without prejudice.


Date: June 21, 2021                          RESPECTFULLY SUBMITTED,



                                             /s/ John R. McConnell
                                             John R. McConnell
                                             Texas Bar No. 24053351
                                             THOMAS WILLIAMS MCCONNELL PLLC
                                             1100 Norwood Tower
                                             114 West 7th Street
                                             Austin, Texas 78701
                                             Telephone: (512) 495-1471
                                             Facsimile: (512) 499-0094
                                             Email: jm@twmattorneys.com
                                             ATTORNEYS FOR PLAINTIFF
                                             DOUBLE T INTERESTS, LLC



                                             /s/ Hannah M. Vahl
                                             Hannah M. Vahl
                                             Assistant City Attorney
                                             State Bar. No. 24082377
                                             CITY OF AUSTIN LAW DEPARTMENT
                                             P.O. Box 1546
                                             Austin, Texas 78767-1546
                                             Telephone: (512) 974-2346
                                             Facsimile: (512) 974-1311
                                             Email: hannah.vahl@austintexas.gov
                                             ATTORNEYS FOR DEFENDANT
                                             CITY OF AUSTIN




Stipulation of Dismissal Without Prejudice                                        Page 2
